           Case 1:17-cv-01597-CKK Document 188 Filed 01/30/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

    JANE DOE 2, et al.,
         Plaintiffs
         v.                                                Civil Action No. 17-1597 (CKK)
                                     1
    PATRICK M. SHANAHAN, et al.,
         Defendants


                                              ORDER
                                         (January 30, 2019)

        Currently pending before the Court are Plaintiffs’ [109] Motion to Compel Compliance
with Subpoenas for Production of Documents Directed to Nonparties Family Research Council
and Heritage Foundation and [169] Motion to Compel Production of Documents and Information
Withheld Under the Deliberative Process Privilege. Also currently pending before the Court are
Defendants’ [170] Motion for a Protective Order and [171] Motion for a Protective Order. Each
of these motions concern the same issue: the permissible breadth and depth of Plaintiffs’
discovery requests.
        This issue is affected by the United States Court of Appeals for the District of Columbia
Circuit’s (“D.C. Circuit”) per curiam Judgment issued on January 4, 2019. In that decision, the
D.C. Circuit reversed this Court’s denial of the government’s motion to dissolve the preliminary
injunction. The D.C. Circuit further vacated without prejudice this Court’s preliminary
injunction.
        In its Judgment, the D.C. Circuit made statements potentially affecting the subjects for
which discovery is permissible. Specifically, the D.C. Circuit stated that this Court “made an
erroneous finding that the Mattis Plan was not a new policy but rather an implementation of the
policy directives enjoined in October 2017.” Jane Doe 2 v. Shanahan, No. 18-5257, at 2 (D.C.
Cir. Jan. 2, 2019) (per curiam). The D.C. Circuit explained that, prior to issuing the Mattis Plan,
the government had taken substantial steps to cure the deficiencies in the 2017 Presidential
Memorandum including “the creation of a panel of military and medical experts, the
consideration of new evidence gleaned from the implementation of the policy on the service of
transgender individuals instituted by then-Secretary of Defense Ash Carter (‘the Carter Policy’),
and a reassessment of the priorities of the group that produced the Carter Policy.” Id. at 2-3.
        In addition to the D.C. Circuit’s per curiam Judgment, the United States Supreme Court
recently issued a relevant Order in Trump v. Karnoski. Order List: 586 U.S. 18A625 (Jan. 22,
2019). In Karnoski, the United States District Court for the Western District of Washington
issued a preliminary injunction enjoining the government from taking any action on transgender
individuals in the military inconsistent with the status quo that existed prior to the 2017
Presidential Memorandum. No. 17-1297, 2017 WL 6311305, at *10 (W.D. Wash. Dec. 11, 2017).
Subsequently, on January 22, 2019, the Supreme Court issued an Order staying the district

1
 Pursuant to Fed. R. Civ. P. 25(d), Patrick M. Shanahan is substituted in his official capacity as
Acting United States Secretary of Defense.

                                                 1
         Case 1:17-cv-01597-CKK Document 188 Filed 01/30/19 Page 2 of 2



court’s preliminary injunction “pending disposition of the Government’s appeal in the United
States Court of Appeals for the Ninth Circuit and disposition of the Government’s petition for a
writ of certiorari, if such writ is sought.” Trump v. Karnoski, Order List: 586 U.S. 18A625 (Jan.
22, 2019). While the Supreme Court’s Order contained no legal justification for staying the
district court’s preliminary injunction, the Order may still be relevant to the parties’ discovery
disputes.
         Based on the recent decisions by the D.C. Circuit and the Supreme Court, the Court
DENIES WITHOUT PREJUDICE Plaintiffs’ [109] Motion to Compel Compliance with
Subpoenas for Production of Documents Directed to Nonparties Family Research Council and
Heritage Foundation, Plaintiffs’ [169] Motion to Compel Production of Documents and
Information Withheld Under the Deliberative Process Privilege, Defendants’ [170] Motion for a
Protective Order, and Defendants’ [171] Motion for a Protective Order. The Court ORDERS the
parties to meet and confer regarding the scope and breadth of discovery as the case now stands.
The parties should particularly focus on how the scope and breadth of permissible discovery is
affected by the D.C. Circuit’s determination that the Mattis Plan is not a continuation of the 2017
Presidential Memorandum but is instead a new plan. The parties are ORDERED to file a Joint
Status Report by FEBRUARY 26, 2019, informing the Court on how the parties intend to
proceed with discovery.

       SO ORDERED.

                                                        /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge




                                                 2
